OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21483 Veracity Funds (Exact name of registrant as specified in charter) 401 West Main Street, Suite 2100Louisville, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(502) 379-6980 Date of fiscal year end:February 28, 2010 Date of reporting period: February 28, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Veracity Funds Veracity Small Cap Value Fund Annual Report February 28, 2010 Investment Advisor Integrity Asset Management, LLC 401 West Main Street, Suite 2100 Louisville, Kentucky 40202 Administrator Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-866-896-9292 INTEGRITY ASSET MANAGEMENT, LLC April 23, 2010 Dear Fellow Shareholders, “What a long, strange trip it’s been” – The Grateful Dead We’ve never been a huge Grateful Dead fan, but looking back over the year, you can’t help but think of this lyric.While 2008 was a year of disaster, 2009 was a year of extremes.2009 began where 2008 left off.The market was in free fall and the economy was headed for the next great depression.The Russell 2000 Value index bottomed on 3/5/09 at 469.32, down 63% from its 6/4/07 peak of 1,276.63.It ended the year at 877.54, up 87% from the low. In last year’s letter we commented that we were “flirting with disaster.”We believed the most important decision an investor needed to make at the time was whether we were “just flirting or [were] we headed for a serious relationship?”We believed the easy thing to do at the time was to be negative because there was a lot of support for that view in the media and in the economic data.However, we felt that was the wrong trade to make.In our opinion, the risk was more than adequately reflected in the market, while any hope of an improving economic situation was barely more than a cheap option in a stock’s price.As our pricing discipline tells us, we chose to go where we saw the best risk reward. We removed our conservative positioning.We achieved this by adding a larger number of more aggressive companies in smaller weights.We believed this would position us for the revaluation opportunity in the market without taking on a lot of company-specific risk. We are pleased to report that our positioning paid off for our shareholders.The Veracity Small Cap Value Fund (the “Fund”) Class R returned 76.8%, versus the Russell 2000 Value Index (the “Benchmark”) return of 65.9% for the year ended February 28, 2010.In addition to our relative outperformance, the Fund also experienced solid absolute returns.Much of the out performance is attributable to removing our conservative overweight and adding cheaper, more aggressive companies to the portfolio.From a sector standpoint, Producer Durables and Consumer Discretionary were the two largest contributors to relative performance, adding over 500bps and 200bps, respectively.Our investments in Producer Durables increased over 150% for the year while our holdings in the Consumer Discretionary sector returned almost 140%.These two sectors, in addition to Technology (up almost 115%) were the poster children for the types of companies we were adding to the portfolio.They were cyclical businesses which were priced as if the next great depression were a sure thing.Some stellar performers included Veeco Instruments (VECO), a semi conductor equipment company up 700%, Jones Apparel Group (JNY), a clothing company up over 500% and Fairchild Semiconductor (FCS) up almost 200%. 1 Cash was our biggest detractor for the year, costing us over 200bps in performance.Our cash levels were not large, but the strong market severely punished any cash that was held.Outside of cash, Health Care and Consumer Staples, two conservative sectors, caused minor pain costing us less than 50 bps each of relative performance.On an individual stock basis, negative performance came from more cautious names in the Fund that didn’t keep up with the overall market.Two examples include: Northwest Natural Gas (NWN) and Vectren (VVC), both utilities which were up 11% and 18%, respectively. Indeed, what a long strange trip it has been this year.We have gone from the brink of financial disaster and depression in the beginning of the year to a market rally leaving people asking “have we come too far too fast” by the end. As the song says, “sometimes the light’s all shinin’ on me, other times I can barely see.”Looking ahead leaves more questions than answers.The “consensus” opinion expects a strong market in the first half of the year as the economy recovers, followed by a sell-off in the second half of the year as macro headwinds take their toll.There are plenty of headwinds to go around: stimulus runoff, the fed raising rates, the end of MBS purchases, and the end of the homebuyer tax credit.In addition, the country faces rising tax burdens, a ballooning deficit, and increased government regulation.And the list goes on. What is intriguing is that everyone knows about these headwinds.Our guess is that this is not the first time you’ve heard about these issues.If it is, sorry to bring you down!Any student of the market would ask the question – “if the market really is expected to sell off in the second half of the year, why would anyone buy today?”If this really is the consensus AND the market is a discounting mechanism, then these concerns should be reasonably reflected in current prices. The market still looks attractive to us at current levels.We continue to believe that sentiment is, at best, cautiously bullish.The individual investor has shunned this rally, unlike 2003 when inflows were positive.Earnings should also be strong this quarter (Q2 2010), and revenue comparisons are getting easier.The last point is the most important.We think too much emphasis is being placed on the macro factors.Big picture issues have dominated the market’s mind share for the last 18 months and rightfully so.We think we’re coming to an end of its dominance and entering a period where individual company performance and valuation will matter.In short, we think we are heading back to a more normal market environment.We agree that the macro factors are important.We just think the trade is crowded, and that we will have a better chance generating alpha by returning to the roots of our philosophy and process – looking for undervalued stocks with catalysts. This back-to-basics approach is a change from the last 15 months when we focused more on macro inputs and factors, reducing company-specific risk and positioning us for a revaluation in the market.That trade worked, and we think the risk/reward no longer favors that positioning.The market is, again, rewarding company specific risk, and we are re-positioning the portfolio to benefit.We have begun bringing the number of 2 holdings back in line with our historical range (i.e. 100 to 150 holdings), using the earnings period as a catalyst to make decisions on the smaller positions we hold. From a sector basis, we don’t foresee any large deviations from current positioning, with the possible exception of Financials where we are a little more underweight the Benchmark than we would like.From a characteristic basis, we will continue to look for value, but will no longer be focusing exclusively on the cheaper, controversial and smaller names as we did over the last 15 months. In summary, we are concerned about the macro headwinds.However, we also believe there is a lot of positive fundamental momentum that is not being reflected in stocks.We will be getting back to the basics of buying undervalued stocks with catalysts to try to capture the alpha opportunity that we see there. Thank you for the trust you have placed in us. Sincerely, Daniel G. Bandi Matthew G. Bevin Chief Investment Officer President – Veracity Funds Vice President – Veracity Funds Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance data current to the most recent month-end, are available by calling 1-866-896-9292. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-866-896-9292 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Veracity Small Cap Value Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 VERACITY SMALL CAP VALUE FUND Comparison of the Change in Value of a $10,000 Investment in the Veracity Small Cap Value Fund (a) and the Russell 2000 Value Index (a) The line graph above represents performance of Class R shares only, which will vary from the performance of Class I shares to the extent the Classes do not have the same expenses or inception dates. (b) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Initial public offering of Class R shares and Class I shares commenced on March 30, 2004 and July 7, 2005, respectively. 4 Veracity Small Cap Value Fund Sector Diversification (% of Net Assets) As of February 28, 2010 (Unaudited) Top Ten Equity Holdings As of February 28, 2010 (Unaudited) Company Primary Business Sector Classification % of Net Assets World Acceptance Corp. Consumer Finance Financials 1.5% Whitney Holding Corp. Commercial Banks Financials 1.3% Key Energy Services, Inc. Energy Equipment & Services Energy 1.3% First Financial Bancorp Commercial Banks Financials 1.2% Fairchild Semiconductor International, Inc. Semiconductors & Semiconductor Equipment Information Technology 1.2% Rockwood Holdings, Inc. Chemicals Materials 1.2% Solutia, Inc. Chemicals Materials 1.2% Parametric Technology Corp. Software Information Technology 1.1% BE Aerospace, Inc. Aerospace & Defense Industrials 1.1% National Penn Bancshares, Inc. Commercial Banks Financials 1.1% 5 Veracity Small Cap Value Fund Schedule of Investments February 28, 2010 COMMON STOCKS - 95.7% Shares Value Consumer Discretionary - 12.8% Ameristar Casinos, Inc. $ Brown Shoe Co., Inc. Callaway Golf Co. CEC Entertainment, Inc. (a) Cinemark Holdings, Inc. Cooper Tire & Rubber Co. Cracker Barrel Old Country Store, Inc. Dana Holding Corp. (a) Entercom Communications Corp. (a) Foot Locker, Inc. Genesco, Inc. (a) Isle of Capri Casinos, Inc. (a) Jones Apparel Group, Inc. Media General, Inc. - Class A (a) Phillips-Van Heusen Corp. RC2 Corp. (a) Ryland Group, Inc. (The) Stage Stores, Inc. Tenneco, Inc. (a) Consumer Staples - 3.1% American Italian Pasta Co. - Class A (a) Lance, Inc. Ruddick Corp. TreeHouse Foods, Inc. (a) Energy - 6.7% Berry Petroleum Co. - Class A BPZ Resources, Inc. (a) Carrizo Oil & Gas, Inc. (a) Helix Energy Solutions Group, Inc. (a) Hornbeck Offshore Services, Inc. (a) Key Energy Services, Inc. (a) Kodiak Oil & Gas Corp. (a) Pioneer Drilling Co. (a) T-3 Energy Services, Inc. (a) Venoco, Inc. (a) Willbros Group, Inc. (a) Financials - 27.6% AmTrust Financial Services, Inc. Associated Banc-Corp Associated Estates Realty Corp. - REIT Cardinal Financial Corp. Cedar Shopping Centers, Inc. - REIT Cogdell Spencer, Inc. - REIT Colonial Properties Trust - REIT See accompanying notes to financial statements. 6 Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Financials - 27.6% (Continued) Developers Diversified Realty Corp. - REIT $ Education Realty Trust, Inc. - REIT First Financial Bancorp FirstMerit Corp. FPIC Insurance Group, Inc. (a) Fulton Financial Corp. Hancock Holding Co. Hanover Insurance Group, Inc. (The) Highwoods Properties, Inc. - REIT Inland Real Estate Corp. - REIT Investment Technology Group, Inc. (a) KBW, Inc. (a) Knight Capital Group, Inc. - Class A (a) National Penn Bancshares, Inc. National Retail Properties, Inc. - REIT Pacific Continental Corp. PacWest Bancorp Post Properties, Inc. - REIT Radian Group, Inc. RLI Corp. Seacoast Banking Corp. of Florida Sunstone Hotel Investors, Inc. - REIT (a) Susquehanna Bancshares, Inc. Synovus Financial Corp. Trustmark Corp. U-Store-It Trust - REIT Washington Real Estate Investment Trust - REIT Western Alliance Bancorp (a) Whitney Holding Corp. World Acceptance Corp. (a) Zions Bancorp. Health Care - 4.2% AMERIGROUP Corp. (a) Health Management Associates, Inc. - Class A (a) King Pharmaceuticals, Inc. (a) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) Odyssey HealthCare, Inc. (a) Sun Healthcare Group, Inc. (a) Industrials - 13.0% A.O. Smith Corp. Actuant Corp. - Class A Atlas Air Worldwide Holdings, Inc. (a) Baldor Electric Co. BE Aerospace, Inc. (a) Consolidated Graphics, Inc. (a) Continental Airlines, Inc. - Class B (a) See accompanying notes to financial statements. 7 Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Industrials - 13.0% (Continued) Dycom Industries, Inc. (a) $ General Cable Corp. (a) Genesee & Wyoming, Inc. - Class A (a) Great Lakes Dredge & Dock Co. Hexcel Corp. (a) Ladish Co., Inc. (a) Manitowoc Co., Inc. (The) Mueller Water Products, Inc. - Class A Old Dominion Freight Line, Inc. (a) Robbins & Myers, Inc. Standex International Corp. Triumph Group, Inc. Werner Enterprises, Inc. Information Technology - 14.4% ADC Telecommunications, Inc. (a) Atmel Corp. (a) Aviat Networks, Inc. (a) Benchmark Electronics, Inc. (a) CommScope, Inc. (a) Comtech Telecommuncations Corp. (a) Diodes, Inc. (a) Entegris, Inc. (a) Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) JDA Software Group, Inc. (a) Mentor Graphics Corp. (a) MKS Instruments, Inc. (a) Parametric Technology Corp. (a) Photronics, Inc. (a) Plexus Corp. (a) Progress Software Corp. (a) Sapient Corp. Veeco Instruments, Inc. (a) Materials - 8.8% AK Steel Holding Corp. Carpenter Technology Corp. Innophos Holdings, Inc. Intrepid Potash, Inc. (a) OMNOVA Solutions, Inc. (a) Quaker Chemical Corp. Rockwood Holdings, Inc. (a) Schnitzer Steel Industries, Inc. - Class A Silgan Holdings, Inc. Solutia, Inc. (a) Spartech Corp. (a) Temple-Inland, Inc. See accompanying notes to financial statements. 8 Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Materials - 8.8% (Continued) Worthington Industries, Inc. $ Telecommunication Services - 0.8% Cincinnati Bell, Inc. (a) PAETEC Holding Corp. (a) Utilities - 4.3% Cleco Corp. IDACORP, Inc. New Jersey Resources Corp. PNM Resources, Inc. Vectren Corp. Total Common Stocks(Cost$131,478,174) $ MONEY MARKET FUNDS - 3.8% Shares Value First American Treasury Obligations Fund- Class Y, 0.00%(b) (Cost $5,711,029) $ Total Investments at Value - 99.5% (Cost $137,189,203) $ Other Assets in Excess of Liabilities-0.5% Net Assets - 100.0% $ REIT - Real Estate Investment Trust. (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of February 28, 2010. See accompanying notes to financial statements. 9 Veracity Small Cap Value Fund Statement of Assets and Liabilities February 28, 2010 ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Receivable for investment securities sold Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 3) Payable to administrator (Note 3) Accrued distribution and service plan fees (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized losses from security transactions Net unrealized appreciation on investments NET ASSETS $ PRICING OF CLASS R SHARES Net assets applicable to Class R shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share (a) (Note 1) $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share (a) (Note 1) $ (a) Redemption price varies based on length of time held (Note 1). See accompanying notes to financial statements. 10 Veracity Small Cap Value Fund Statement of Operations For the Year Ended February 28, 2010 INVESTMENT INCOME Dividends $ Interest 12 TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 3) Distribution and service plan expense - Class R (Note 3) Mutual fund services fees (Note 3) Custodian and bank service fees Registration fees - Common Registration fees - Class R Registration fees - Class I Trustees' fees and expenses Compliance service fees and expenses (Note 3) Professional fees Insurance expense Postage and supplies Other expenses TOTAL EXPENSES Fee reductions and expense reimbursements by the Advisor (Note 3): Common Class R Class I NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 11 Veracity Small Cap Value Fund Statements of Changes in Net Assets Year Year Ended Ended February 28, February 28, FROM OPERATIONS Net investment income $ $ Net realized losses from security transactions ) ) Net change in unrealized appreciation/depreciationon investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income, Class R ) ) From net investment income, Class I ) ) Return of capital, Class R - ) Return of capital, Class I - ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS CLASS R Proceeds from shares sold Reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase (decrease) in net assets from Class R capital share transactions ) CLASS I Proceeds from shares sold Reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) 23 - Payments for shares redeemed ) ) Net increase (decrease) in net assets from Class I capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ - SUMMARY OF CAPITAL SHARE ACTIVITY CLASS R Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year CLASS I Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 12 Veracity Small Cap Value Fund - Class R Financial Highlights Per share data for a share outstanding throughout each year: Year Year Year Year Year Ended Ended Ended Ended Ended February 28, February 28, February 29, February 28, February 28, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (loss) ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) - From net realized gains on investments - - ) ) ) Return of capital - ) (a) ) - - Total distributions ) Proceeds from redemption fees collected (Note 1) (a) (a) (a) (a) (a) Net asset value at end of year $ Total return (b) 76.80% (40.91%
